ORDER
PER CURIAM.
A jury convicted the movant, Terrance Bolds, of five counts of forcible sodomy, two counts of forcible rape, four counts of burglary in the first degree, one count of robbery in the first degree, one count of assault in the first degree, and four counts of armed criminal action. This Court affirmed the judgment entered upon the movant’s convictions. State v. Bolds, 11 S.W.3d 683 (Mo.App. E.D.1999).
In the present appeal, the movant challenges the denial of his Rule 29.15 motion after an evidentiary hearing. The trial court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order. The judgment is affirmed. Rule 84.16(b).